Exhibit 10.1

 

January 19, 2017

 

FinTech Acquisition Corp. II

2929 Arch Street, Suite 1703

Philadelphia, PA 19104-2870

New York, New York 10019

 

  Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (“Letter Agreement”), by and between FinTech Acquisition Corp. II, a
Delaware corporation (the “Company”), and Cantor Fitzgerald & Co. (“Cantor
Fitzgerald”), is being delivered in accordance with the Underwriting Agreement
(the “Underwriting Agreement”) entered into, or proposed to be entered into, by
and between the Company and Cantor Fitzgerald, as the representative of the
underwriters (the “Underwriters”), relating to an underwritten initial public
offering (the “Offering”), of up to 17,595,000 of the Company’s units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), and one-half of a warrant exercisable
for one share of Common Stock (each, a “Warrant”). The Units sold in the
Offering will be registered under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to a registration statement on Form S-1 and
prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”). The Company expects that the Units will
be listed for trading on the Nasdaq Capital Market. Certain capitalized terms
used herein are defined in paragraph 7 hereof.

 

Cantor Fitzgerald hereby agrees with the Company as follows:

 

1.          (a) Cantor Fitzgerald agrees to not propose any amendment to the
Company’s amended and restated certificate of incorporation that would affect
the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not consummate a Business Combination within
24 months from the completion of the Offering, unless the Company provides the
holders of Offering Shares with the opportunity to redeem their Offering Shares
upon approval of any such amendment at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the trust account, including any
amounts representing interest earned on the Trust Account less interest
previously released to, or reserved for use by, the Company in an amount up to
$500,000 for working capital expenses and less any other interest released to,
or reserved for use by, the Company to pay franchise and income taxes, divided
by the number of then outstanding Offering Shares.

 

(b) Cantor Fitzgerald acknowledges and agrees that Placement Shares held by
Cantor Fitzgerald are not entitled to, and have no right, interest or claim of
any kind in or to, any monies held in the Trust Account or distributed as a
result of any liquidation of the Trust Account, provided that nothing herein
shall preclude Subscriber from making any claim or seeking recourse against the
funds held outside of the Trust Account or seeking payment of any deferred
underwriting fee due and payable pursuant to the Underwriting Agreement.

 

(c) Cantor Fitzgerald waives, with respect to any Placement Shares that it
holds, any redemption rights it may have (i) in connection with the consummation
of an initial Business Combination, (ii) if the Company fails to consummate its
initial Business Combination or liquidates within 24 months from the completion
of the Offering or (iii) if the Company seeks an amendment to its amended and
restated certificate of incorporation that would affect the substance or timing
of the Company’s obligation to redeem 100% of the Offering Shares as described
above. If Cantor Fitzgerald acquires Offering Shares in or after the Offering,
Cantor Fitzgerald shall have the same redemption rights as a public stockholder
that acquired Offering Shares in the Offering with respect to such Offering
Shares.

 



 

 

 

2.          (a) Until 30 days after the consummation of the initial Business
Combination (“Placement Unit Lock-Up Period”), Cantor Fitzgerald shall not,
except as described in the Prospectus, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder
(the “Exchange Act”) with respect to the Placement Units, Placement Shares,
Placement Warrants, or shares of Common Stock underlying the Placement Warrants,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any of the
Placement Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants, whether any such transaction is to be settled
by delivery of the Common Stock or such other securities, in cash or otherwise,
or (iii) publicly announce any intention to effect any transaction specified in
clause (a)(i) or (a)(ii).

 

(b) Notwithstanding the provisions contained in paragraph 2(a) hereof, Cantor
Fitzgerald or any of its Permitted Transferees (as defined below) may transfer
the Placement Units, Placement Shares, Placement Warrants, or shares of Common
Stock underlying the Placement Warrants: (1) in connection with the Company’s
initial Business Combination with the consent of the Company to any third party
that agrees in writing to be bound by the provisions of this agreement; and (2)
(a) to the Company’s officers, the Company’s directors, the Initial Holders or
Cantor Fitzgerald’s officers, directors, equityholders (direct or indirect) or
other affiliates, (b) to an affiliate or immediate family member of any of the
Company’s officers, directors or Initial Holders, or Cantor Fitzgerald’s
officers, directors and direct and indirect equityholders, (c) to any member,
officer or director of the Sponsor, or any immediate family member, partner,
affiliate or employee of a member of the Sponsor, (d) by gift to any permitted
transferee under any of the immediately preceding subsections (a) through (c), a
trust, the beneficiaries of which are one or more permitted transferee under any
of the immediately preceding subsections (a) through (c), or a charitable
organization, (e) by virtue of laws of descent and distribution upon death of
any of the Company’s officers, the Company’s directors, the Initial Holders,
members of the Sponsor, or any officers, directors or direct or indirect
equityholders of Cantor Fitzgerald, (f) pursuant to a qualified domestic
relations order, (g) in the event of the Company’s liquidation prior to
consummation of its initial Business Combination, (h) by virtue of the laws of
Delaware, or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor or the organizational documents of Cantor Fitzgerald upon
dissolution of Cantor Fitzgerald, (i) subsequent to the Company’s consummation
of its initial Business Combination, in the event of a liquidation, merger,
stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property or (j) subsequent to the Company’s
consummation of its initial Business Combination, in the event of a
consolidation, merger or other similar transaction in which the Company is the
surviving entity that results in the directors and officers of the Company
ceasing to comprise a majority of the board of directors (the “Board”) of the
Company (in the case of directors) or management (in the case of officers) of
the surviving entity (each, a “Permitted Transferee”); provided, however, that,
in the case of subclauses (a) through (f) and (h), these transferees enter into
a written agreement with the Company agreeing to be bound by the transfer
restrictions set forth herein.

 

(c) Cantor Fitzgerald agrees that after the Placement Unit Lock-Up Period has
elapsed, the Placement Units, Placement Shares, Placement Warrants and shares of
Common Stock underlying the Placement Warrants owned by Cantor Fitzgerald shall
only be transferable or saleable pursuant to a sale registered under the
Securities Act or pursuant to an available exemption from registration under the
Securities Act. The Company and Cantor Fitzgerald each acknowledge that pursuant
to that certain registration rights agreement to be entered into among the
Company, Cantor Fitzgerald, the Sponsor and the other parties thereto, the
parties thereto may request that a registration statement relating to the
Placement Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants be filed by the Company with the Commission
prior to the end of the Placement Unit Lock-Up Period; provided, however, that
such registration statement does not become effective prior to the end of the
Placement Unit Lock-Up Period.

 

(d) Subject to the limitations described herein, Cantor Fitzgerald shall retain
all of Cantor Fitzgerald’s rights as a security holder with respect to Placement
Units and its underlying securities during the Placement Unit Lock-Up Period
including, without limitation, the right to vote Placement Shares.

 

(e) During the Placement Unit Lock-Up Period, all dividends payable in cash with
respect to such securities shall be paid, as applicable, to each security
holder, but all dividends payable in Common Stock or other non-cash property
shall become subject to the applicable lock-up period as described herein and
shall only be released from such lock-up in accordance with the provisions of
this paragraph 2.

 



 2 

 

 

3. Without limiting the provisions of paragraph 2(b) hereof, during the period
commencing on the effective date of the Underwriting Agreement and ending 180
days after such date, Cantor Fitzgerald shall not (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act and in
compliance with FINRA Rule 5110(g) with respect to any Placement Units,
Placement Shares or Placement Warrants, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Placement Units, Placement Shares or Placement
Warrants, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii), except to any Permitted
Transferee in accordance with FINRA Rule 5110(g)(2).

 

4. The Company agrees that the Company will not engage any third party to render
services, agree to purchase any products from such third party, or enter into
any discussion or any acquisition agreement with a prospective target business
(a “Target”) unless (i) such third party or Target has agreed to execute a
waiver against any right, title, interest or claim of any kind in or to any
monies held in the Trust Account or any proceeds from the Trust Account, that is
acceptable to the Board or (ii) the Board has consented in writing to dispense
with such waiver with respect to such services, product, discussions or
acquisition agreement, in each case with the written consent of the Indemnitor
as part of the consent of the Board.

 

5. Intentionally Omitted.

 

6. The Company and Cantor Fitzgerald each acknowledges and agrees that the
Company will not consummate any initial Business Combination that involves a
company which is affiliated with Cantor Fitzgerald unless the Company obtains an
opinion from an independent investment banking firm that is a member of the
Financial Industry Regulatory Authority and reasonably acceptable to Cantor
Fitzgerald that the Business Combination is fair to the Company’s stockholders
from a financial perspective.

 

7. As used in this Letter Agreement, (i) “Business Combination” shall mean a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar Business Combination, involving the Company and one or
more businesses; (ii) “Initial Holders” shall mean Daniel G. Cohen, Betsy Z.
Cohen, DGC Family FinTech Trust, Swarthmore Trust of 2016, Shami Patel, James J.
McEntee, III, Jeremy Kuiper and the Sponsor; (iii) “Offering Shares” shall mean
the shares of Common Stock included in the units sold in the Offering; (iv)
“Placement Shares” shall mean the shares of Common Stock sold as part of the
Placement Units; (v) “Placement Warrants” shall mean the Warrants to purchase up
to an aggregate of 210,000 shares of the Common Stock that are included in the
Placement Units; (vi) “Placement Units” shall mean the aggregate of 420,000
Units of the Company (each Placement Unit consists of one-half of one Placement
Warrant and one Placement Share) sold in the Private Placement to the Sponsor
and Cantor Fitzgerald for an aggregate purchase price of $4,200,000; (vii)
“Trust Account” shall mean the trust account into which net proceeds of the
Offering and the Private Placement will be deposited; (viii) “Prospectus” shall
mean the prospectus included in the registration statement filed by the Company
in connection with the Offering, as supplemented or amended from time to time;
(ix) “Private Placement” shall mean that certain private placement transaction
occurring simultaneously with the closing of the Offering pursuant to which the
Company has agreed to sell an aggregate of 420,000 Placement Units to FinTech
Investor Holdings II, LLC, a Delaware limited liability company (the “Sponsor”)
and Cantor Fitzgerald; and (x) references to completion of the Offering shall
exclude any exercise of the Underwriters’ over-allotment option.

 

8. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

9. No party may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on each
undersigned party and each of such undersigned party’s, as applicable, heirs,
personal representatives, successors and assigns.

 



 3 

 

 

10. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to contracts
entered into within the borders of such state and without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties (i) agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Letter Agreement shall be brought and enforced in the federal or state courts in
the borough of Manhattan in the City of New York, and irrevocably submits to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

11. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, electronic or facsimile
transmission.

 

12. This Letter Agreement shall terminate in the event that the Offering is not
completed by April 30, 2017.

 

[Signature page follows]

 



 4 

 

 

  Sincerely,      

FINTECH ACQUISITION CORP. II

a Delaware corporation

 

  By: /s/ James J. McEntee, III   Name: James J. McEntee, III   Title: President
and Chief Financial Officer

 

 

CANTOR FITZGERALD & CO.

a New York general partnership

 

  By: /s/ Shawn Matthews   Name: Shawn Matthews   Title: CEO

 

[Signature Page to Letter Agreement – Cantor]

 

 





 

 